internal_revenue_service number release date index number ----------------------------------------------- ---------------------------------------------------- -------------------------------------------- ------------------------------------ in re ------------------------------- department of the treasury washington dc person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 - plr-120900-03 date date legend trust child child settlors state court trust trust ----------------------------------------------------------------------- ----------------------- --------------------------------------------- --------------------------------------------- ----------------------------------------------------------------------- -------------- ------------- ------------------------------------------ ----------------------------------------------------------------------- --------------------------------------------------- ----------------------------------------------------------------------- --------------------------------------------------- --------------------- date dear ------------ this responds to a letter dated date and subsequent correspondence requesting rulings regarding the income gift and generation-skipping_transfer gst tax consequences of the proposed division of a_trust the facts submitted and representations made are as follows prior to date on date settlors established an irrevocable_trust trust for the benefit of child and child article dollar_figure of trust provides that trustees are to make distributions of net_income up to the whole thereof to child and child for their support maintenance or education plr-120900-03 income not distributed may be accumulated and added to principal there is no requirement to equalize payments between child and child article dollar_figure provides that in the event child or child is deemed incompetent trustees may make discretionary payments of principal up to the whole thereof for support or maintenance article dollar_figure provides that trustees may distribute principal up to the whole thereof to child and child to provide for care maintenance support or education article dollar_figure provides that trustees may make distributions of net_income up to the whole thereof to a child of child or child grandchild to provide for care maintenance support or education provided however that distributions made in a calendar_year do not exceed the total income distributed to child and child under article there is no requirement to equalize distributions among grandchildren and any payments made to a grandchild are not to be deducted from the grandchild s distributive_share of trust’s assets when trust terminates article dollar_figure provides that after child and child die trustees may make distributions of principal up to the whole thereof to grandchildren under age to provide for maintenance support or education article dollar_figure provides that trust will terminate after child and child die when the last grandchild turn sec_21 upon termination trust assets are to be distributed to the surviving grandchildren share and share alike article dollar_figure provides that if all of the grandchildren die without surviving issue prior trust’s termination as provided in article then trust will terminate when the last to survive of child child and the grandchildren die upon termination trust’s assets will be divided into two equal shares one for child and one for child and distributed as child and child appoints in an unrevoked written instrument other than a will assets not effectively appointed are to be distributed to the then living heirs at law other than a surviving_spouse of child or child as determined by state s then existing laws of intestate_succession article dollar_figure provides that on any division or partial or final distribution of trust’s property trustees may divide and distribute trust s property in_kind may divide or distribute undivided interests in trust’s property or may sell all or any part of trust’s property and divide or distribute the property in cash or partly in cash and partly in_kind trustees and trust s beneficiaries intend to petition court to obtain an order dividing trust into two separate trusts trust sec_1 and trust s assets will divided equally between trust sec_1 and on a pro-rata basis the terms of trust sec_1 and will be identical to the terms of trust upon the establishment of trust sec_1 and child will be appointed as the sole trustee of trust and child will be appointed as the sole trustee plr-120900-03 of trust it has been represented that no additions actual or constructive have been made to trust since date trustees are requesting rulings that the division of trust into trust sec_1 and in accordance with the representations made will not cause trust sec_1 and or the beneficiaries of trust sec_1 and to recognize gain_or_loss under and will not result in a taxable gift under ' and will not cause trust to forfeit its status as a_trust exempt from the gst tax law and analysis ruling sec_61 provides that gross_income includes all income from whatever source derived sec_61 specifically includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized therefrom over the adjusted_basis provided in ' and the loss is the excess of the adjusted_basis provided in ' over the amount_realized sec_1001 provides that except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under ' on the sale or other exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides as a general_rule that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained for purposes of ' in an exchange of property each party to the exchange gives up a property interest in return for a new or additional interest such an exchange is a disposition under ' a an exchange of property results in the realization of gain only if the properties exchanged materially differ 499_us_554 a material difference exists when the exchanged properties embody legal entitlements adifferent in_kind or extent or if they confer adifferent rights and powers id pincite the critical determination is whether there is a change in the actual legal entitlements compare revrul_56_437 1956_2_cb_507 pro-rata severance of jointly owned property not an exchange for purposes of recognizing gain_or_loss under ' with revrul_69_486 1969_2_cb_159 distribution that was not pro-rata effected as result of a mutual agreement among beneficiaries and trustee was required to recognize gain_or_loss because neither the trust instrument nor the local law gave authority to the trustee to make such a disproportionate_distribution consequently the transaction was treated as a pro-rata distribution with a subsequent taxable_exchange between the beneficiaries plr-120900-03 in this case it has been represented and the underlying documents support the representation that the trusts being formed trust sec_1 and will have identical terms to trust’s terms therefore the primary and any subsequent beneficiaries of trust sec_1 and will possess the same income and remainder interests both before and after the pro- rata partition of trust consequently the beneficiaries’ interests in trust sec_1 and will not materially differ from their interests in trust accordingly based upon the facts submitted and the representations made there will be no gain_or_loss under and realized on the pro-rata division and transfer of trust’s entire assets into trust sec_1 and ruling sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by ' applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift in this case the interest of each beneficiary will remain the same after the proposed division as it was prior to the division accordingly based on the facts submitted and the representations made we conclude that the proposed division will not cause any beneficiary to be considered as having made a taxable gift under ' ruling sec_2601 imposes a tax on every generation-skipping_transfer within the meaning of subchapter_b under ' a of the tax_reform_act_of_1986 gst tax is generally applicable to generation-skipping transfers made after date however under ' b a and ' b i of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under ' b ii any trust in existence on date will be considered irrevocable unless the settlor had a power that would cause the trust to be included in his or her gross_estate under or if the settlor had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status plr-120900-03 sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in ' than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer in the present case trust was irrevocable on date it is represented that no additions actual or constructive have been made to trust after that date trust will be divided on a pro-rata basis into trust sec_1 and and trust sec_1 and will have the same terms as trust therefore the proposed division of trust will not result in a shift of any beneficial_interest in trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the proposed division in addition the proposed division will not extend the time for vesting of any beneficial_interest in trust beyond the period provided for in trust and the proposed division will not constitute an addition to trust within the meaning of ' b a accordingly based on the facts submitted and the representations made the proposed division of trust into trust sec_1 and will not subject trust sec_1 and to gst tax by reason of b a and b i d as a result after the division trust sec_1 and will be exempt from the gst tax imposed under ' provided there are no additions actual or constructive to trust sec_1 and after date except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed plr-120900-03 by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely james f hogan acting branch chief branch office of associate chief_counsel enclosure copy for sec_6110 purposes copy of this letter passthroughs and special industries
